AO 72A
(Rev. 8/82)

 

LEO

s, piste]
In the United States Disteict eas «teu
For the Southern Distuistnl Georgia

Brunswick Division
CHRISTOPHER ALLEN LARKIN HILL, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-29
*
v. *
*
O. BRENT GREEN; CAMDEN COUNTY *
SUPERIOR COURT; LEE S. ASHMORE; *
JACQUELINE FORTIER; and GARNETT *
HARRISON, *
*
Respondents. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 5. No party to this action filed
Objections to the Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DENIES as moot
Mses. Fortier and Harrison’s Motion to Dismiss, and DIRECTS the
Clerk of Court to TERMINATE Fortier, Harrison, and Lee Ashmore

as named Respondents. Additionally, the Court DENIES Petitioner

 
AO 72A
(Rev. 8/82)

 

 

in forma pauperis status on appeal and a Certificate of

Appealability as to the Motion to Dismiss.

SO ORDERED, this CL. day ao ee her , 2019.

/
/
| HON. ALISAXGODBEY WOOD, JUDGE

 

UNITED STAT STRICT COURT
SOUTHERN DISTRICT O

 
 

 
